Citation Nr: 0125690	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-22 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.

2.  Entitlement to service connection for a heart disorder, 
including as a result of herbicide exposure.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, including as a result of herbicide exposure.

4.  Entitlement to service connection for a right knee 
disorder, including as a result of herbicide exposure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a throat polyp, including as a result of 
herbicide exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, including as a result of herbicide exposure.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, including as a result of herbicide 
exposure.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder, including as a result of herbicide exposure.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Alan N. Toney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In an August 1999 
decision, the RO denied service connection for all the issues 
on appeal. 


REMAND

The issues on appeal were originally before the Board in 
April 2001 at which time they were remanded for additional 
evidentiary development.  At that time, the Board noted that 
the Veterans Claims Assistance Act of 2000 (VCAA) had been 
passed.  As a result, the Board directed, in part, that all 
the issues on appeal be remanded back to the RO in order to 
afford VA examinations to determine the etiology of the 
disorders claimed by the veteran on appeal.  The Board also 
directed that the veteran be afforded a hearing before a 
Member of the Board.  A review of the claims file reveals 
that the veteran was afforded a Travel Board hearing as 
directed by the Board's April 2001 remand.  The veteran was 
not, however, scheduled for VA examinations as required by 
the April 2001 remand.  There is no evidence in the claims 
file indicating that the veteran was ever scheduled for the 
examination and there is no indication that the claims file 
is incomplete.  The Board concludes, therefore, that the RO 
did not comply with the Board's April 2001 remand 
instructions.  The RO is advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board notes that some of the issues on appeal are 
attempts to reopen previously denied claims which require the 
submission of new and material evidence.  A determination as 
to whether new and material evidence has been submitted is 
not being made at this time due to the constraints imposed by 
the prior remand.  The Board finds it would be prejudicial to 
the veteran to adjudicate the new and material claims without 
obtaining the requested VA examinations and opinions directed 
by the April 2001 remand.  

Accordingly, the issues of entitlement to service connection 
for diabetes mellitus, a heart disorder, benign prostatic 
hypertrophy, a right knee disorder, residuals of a throat 
polyp, hypertension, a left knee disorder, a neck disorder, a 
back disorder, all including as a result of herbicide 
exposure, are remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the veteran supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for diabetes mellitus, a heart disorder, 
benign prostatic hypertrophy, a right 
knee disorder, residuals of a throat 
polyp, hypertension, a left knee 
disorder, a neck disorder, and a back 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO should arrange for the veteran 
to undergo VA examinations by appropriate 
specialists for the purpose of 
determining whether the claimed 
disorders, provided they exist, are 
related to the veteran's period of active 
service.  Prior to the examinations, the 
RO should provide the examiners with the 
veteran's claims file and a copy of this 
Remand for review.  After perusing the 
claims file, including all service 
medical records, and conducting a 
thorough examination, including all 
indicated tests, the examiners should 
indicate whether the veteran currently 
has the claimed disorders, and for each 
one shown to exist, offer an opinion as 
to the etiology of that disorder.  The 
examiner should specifically opine 
whether it is at least as likely as not 
that the disorder was incurred in or 
aggravated by the veteran's period of 
active service, including his exposure to 
Agent Orange.  The examiners should 
support their opinions with written 
rationale.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




